

117 HRES 299 IH: Expressing support for naming surviving family members of veterans who die by suicide as “Gold Arrow Families”.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 299IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Steube (for himself, Mr. Posey, Mrs. Axne, Mr. Tiffany, Mr. Timmons, Mrs. Murphy of Florida, Mr. Waltz, Mr. O'Halleran, and Mr. Young) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing support for naming surviving family members of veterans who die by suicide as Gold Arrow Families. 
Whereas a veteran’s past exposure to combat and high-stress environments can be associated with higher rates of mental health diagnoses, such as depression, anxiety disorders, and post-traumatic stress disorder; Whereas rates of these conditions and disorders among veterans have risen steadily; 
Whereas when a veteran commits suicide, close family members of the veteran often experience shock, anger, guilt, and sorrow; Whereas it is important to remember stories like that of Army Specialist Ashley M. Taylor and her husband Army Private Bailey C. Taylor, who both died by suicide leaving behind their son shortly after his second birthday; 
Whereas increased recognition of veterans and their family members within the community and increased screening for suicide risk should be required among Federal agencies, State and local governments, other organizations, communities, and individuals; Whereas the response of the Department of Veterans Affairs to veterans’ suicidal thoughts, attempts, and deaths should involve coordinated efforts among family members, medical professionals, counselors, and others across the veteran community; 
Whereas Congress has attempted to address the problem of suicide among veterans through legislation and oversight hearings, both on prevention of veteran suicide and veteran mental health, and increased annual funding for Veterans Health Administration mental health care and behavior health services; and Whereas while some legislation has sought to improve outreach and awareness, particularly among certain veteran communities deemed to be at high risk for suicide, certain challenges remain, and more can be done for the grieving families that are commonly forgotten about: Now, therefore, be it 
That the House of Representatives— (1)supports the naming of surviving family members of veterans who die by suicide as Gold Arrow Families; 
(2)promotes awareness for the needs of the grieving family members of veterans who die by suicide; and (3)determines that suicides by veterans can be reduced through the adoption of programs and legislation that provide Gold Arrow Families with resources to help them cope with their loss. 
